
	
		II
		110th CONGRESS
		1st Session
		S. 2394
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Coleman (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to simplify, modernize, and improve public notice of and access to tax lien
		  information by providing for a national, Internet accessible, filing system for
		  Federal tax liens, and for other purposes. 
	
	
		1.Short title; amendment of 1986
			 Code
			(a)Short titleThis Act may be cited as the
			 Good Government Contractor Act of
			 2007.
			(b)Amendment of 1986 CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			2.Repeal of imposition
			 of withholding on certain payments made to vendors by government
			 entitiesThe amendment made by
			 section 511 of the Tax Increase Prevention and Reconciliation Act of 2005 is
			 repealed and the Internal Revenue Code of 1986 shall be applied as if such
			 amendment had never been enacted.
		3.FAR contractor
			 qualifications
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Civilian Agency
			 Acquisition Council and the Defense Acquisition Regulations Council shall amend
			 the Federal Acquisition Regulation issued under sections 6 and 25 of the Office
			 of Federal Procurement Policy Act (41 U.S.C. 405 and 421) to provide that for a
			 prospective contractor to be determined responsible, such contractor must not
			 have any tax debt.
			(b)Tax
			 debtFor purposes of this section, the term tax debt
			 means an outstanding debt under the Internal Revenue Code of 1986 which has not
			 been paid within 180 days after an assessment of a tax, penalty, or interest
			 and which is not subject to further appeal or a petition for redetermination
			 under such Code. Such term does not include a debt that is being paid in a
			 timely manner pursuant to an agreement under section 6159 or section 7122 of
			 such Code.
			4.Final rule
			 promulgationNot later than
			 180 days after the date of the enactment of this Act, the Civilian Agency
			 Acquisition Council and the Defense Acquisition Regulations Council shall make
			 final the proposed rule FAR Case 2006–011 (Representations and
			 Certifications—Tax Delinquency).
		5.National tax lien filing system
			(a)Filing of notice of lienSubsection (f) of section 6323 (relating to
			 validity and priority against certain persons) is amended to read as
			 follows:
				
					(f)Filing of notice; form
						(1)Filing of noticeThe notice referred to in subsection (a)
				shall be filed in the national Federal tax lien registry established under
				subsection (k). The filing of a notice of lien, or a certificate of release,
				discharge, subordination, or nonattachment of lien, in the national Federal tax
				lien registry shall be effective for purposes of determining lien priority
				regardless of the nature or location of the property interest to which the lien
				attaches.
						(2)FormThe form and content of the notice referred
				to in subsection (a) shall be prescribed by the Secretary. Such notice shall be
				valid notwithstanding any other provision of law regarding the form or content
				of a notice of lien.
						(3)Other national filing systemsThe filing of a notice of lien shall be
				governed by this title and shall not be subject to any other Federal law
				establishing a place or places for the filing of liens or encumbrances under a
				national filing
				system.
						.
			(b)Refiling of noticeParagraph (2) of section 6323(g) (relating
			 to refiling of notice) is amended to read as follows:
				
					(2)RefilingA notice of lien may be refiled in the
				national Federal tax lien registry established under subsection
				(k).
					.
			(c)Release of tax liens or discharge of
			 property
				(1)In generalSection 6325(a) (relating to release of
			 lien) is amended by inserting , and shall cause the certificate of
			 release to be filed in the national Federal tax lien registry established under
			 section 6323(k), after internal revenue tax.
				(2)Release of tax liens expedited from 30 to
			 10 daysSection 6325(a)
			 (relating to release of lien) is amended by striking not later than 30
			 days and inserting not later than 10 days.
				(3)Discharge of property from
			 lienSection 6325(b)
			 (relating to discharge of property) is amended—
					(A)by inserting , and shall cause the
			 certificate of discharge to be filed in the national Federal tax lien registry
			 established under section 6323(k), after under this
			 chapter in paragraph (1),
					(B)by inserting , and shall cause the
			 certificate of discharge to be filed in such national Federal tax lien
			 registry, after property subject to the lien in
			 paragraph (2),
					(C)by inserting , and shall cause the
			 certificate of discharge to be filed in such national Federal tax lien
			 registry, after property subject to the lien in
			 paragraph (3), and
					(D)by inserting , and shall cause the
			 certificate of discharge of property to be filed in such national Federal tax
			 lien registry, after certificate of discharge of such
			 property in paragraph (4).
					(4)Discharge of property from estate or gift
			 tax lienSection 6325(c)
			 (relating to estate or gift tax) is amended by inserting , and shall
			 cause the certificate of discharge to be filed in the national Federal tax lien
			 registry established under section 6323(k), after imposed by
			 section 6324.
				(5)Subordination of lienSection 6325(d) (relating to subordination
			 of lien) is amended by inserting , and shall cause the certificate of
			 subordination to be filed in the national Federal tax lien registry established
			 under section 6323(k), after subject to such
			 lien.
				(6)Nonattachment of lienSection 6325(e) (relating to nonattachment
			 of lien) is amended by inserting , and shall cause the certificate of
			 nonattachment to be filed in the national Federal tax lien registry established
			 under section 6323(k), after property of such
			 person.
				(7)Effect of certificateParagraphs (1) and (2)(B) of section
			 6325(f) (relating to effect of certificate) are each amended by striking
			 in the same office as the notice of lien to which it relates is filed
			 (if such notice of lien has been filed) and inserting in the
			 national Federal tax lien registry established under section
			 6323(k).
				(8)Release following administrative
			 appealSection 6326(b)
			 (relating to certificate of release) is amended—
					(A)by striking and shall
			 include and insert , shall include, and
					(B)by inserting , and shall cause the
			 certificate of release to be filed in the national Federal tax lien registry
			 established under section 6323(k), after
			 erroneous.
					(9)Conforming amendmentsSection 6325 is amended by striking
			 subsection (g) and by redesignating subsection (h) as subsection (g).
				(d)National Federal tax lien registry
				(1)In generalSection 6323 is amended by adding at the
			 end the following new subsection:
					
						(k)National registryThe national Federal tax lien registry
				referred to in subsection (f)(1) shall be established and maintained by the
				Secretary and shall be accessible to and searchable by the public through the
				Internet at no cost to access or search. The registry shall identify the
				taxpayer to whom the Federal tax lien applies and reflect the date and time the
				notice of lien was filed, and shall be made searchable by, at a minimum,
				taxpayer name, the State of the taxpayer’s address as shown on the notice of
				lien, the type of tax, and the tax period, and, when the Secretary determines
				it is feasible, by property. The registry shall also provide for the filing of
				certificates of release, discharge, subordination, and nonattachment of Federal
				tax liens, as authorized in sections 6325 and 6326, and may provide for
				publishing such other documents or information with respect to Federal tax
				liens as the Secretary may by regulation
				provide.
						.
				(2)Administrative actionThe Secretary of the Treasury shall issue
			 regulations or other guidance providing for the maintenance and use of the
			 national Federal tax lien registry established under section 6323(k) of the
			 Internal Revenue Code of 1986. The Secretary of the Treasury shall take
			 appropriate steps to secure and prevent tampering with the data recorded
			 therein. Prior to implementation of such registry, the Secretary of the
			 Treasury shall review the information currently provided in public lien filings
			 and determine whether any such information should be excluded or protected from
			 public viewing in such registry.
				(e)Transition rulesThe Secretary of the Treasury may by
			 regulation prescribe for the continued filing of notices of Federal tax lien in
			 the offices of the States, counties and other governmental subdivisions after
			 December 31, 2008, for an appropriate period to permit an orderly transition to
			 the national Federal tax lien registry established under section 6323(k) of the
			 Internal Revenue Code of 1986.
			(f)Effective
			 dateThe amendments made by
			 this section shall apply to notices of lien filed after December 31, 2008. The
			 national Federal tax lien registry (established under section 6323(k) of the
			 Internal Revenue Code of 1986) shall be made operational as of January 1, 2009,
			 whether or not the Secretary of the Treasury has promulgated final regulations
			 establishing such registry.
			6.Federal tax
			 conviction database
			(a)In
			 generalThe Attorney General of the United States shall establish
			 and maintain a database containing the names of individuals and entities with
			 convictions for Federal tax offenses under the Internal Revenue Code of 1986.
			 Such database shall be accessible and searchable by the head of any Federal
			 agency for purposes of verifying information provided by prospective
			 contractors.
			(b)Administrative actionThe Attorney General shall issue
			 regulations or other guidance providing for the maintenance and use of the
			 database established under subsection (a). The Attorney General shall take
			 appropriate steps to secure and prevent tampering with the data recorded
			 therein.
			7.Required access to
			 registry and databaseNot
			 later than 180 days after the date of the enactment of this Act, the Civilian
			 Agency Acquisition Council and the Defense Acquisition Regulations Council
			 shall amend the Federal Acquisition Regulation issued under sections 6 and 25
			 of the Office of Federal Procurement Policy Act (41 U.S.C. 405 and 421) to
			 require a contracting officer making a determination of responsibility with
			 respect to any prospective contractor to access the national Federal tax lien
			 registry established under section 6323(k) of the Internal Revenue Code of 1986
			 and the Federal tax conviction database established under section 6 of this
			 Act.
		8.Causes for debarment
			 and suspensionNot later than
			 180 days after the date of the enactment of this Act, the Civilian Agency
			 Acquisition Council and the Defense Acquisition Regulations Council shall amend
			 the Federal Acquisition Regulation issued under sections 6 and 25 of the Office
			 of Federal Procurement Policy Act (41 U.S.C. 405 and 421)—
			(1)to provide as a cause for either contractor
			 debarment or suspension the knowingly making of false statements regarding
			 Federal tax information, including on the Online Representations and
			 Certifications Application or to the Central Contractor Registry, incurring a
			 tax debt (as defined in section 3(b)), or the conviction or imposition of a
			 civil judgment for the commission of Federal tax evasion or any other Federal
			 tax offense, and
			(2)to require the
			 debarring official or suspending official to provide a statement of explanation
			 for the nondebarment or non-suspension of any contractor in any determination
			 involving any cause for debarment or suspension described in paragraph
			 (1).
			
